Citation Nr: 0935099	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to October 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted the Veteran's claim of 
entitlement to service connection for sinusitis and assigned 
the same an initial noncompensable disability rating, 
effective November 1, 2005. 

By a January 2007 rating decision of a Decision Review 
Officer (DRO) at the RO in St. Petersburg, Florida, the 
initial disability rating assigned to the Veteran's sinusitis 
was increased to 10 percent, effective November 1, 2005.  

As the 10-percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Since November 1, 2005, the effective date of service 
connection, the Veteran's service-connected sinusitis has not 
been manifested by for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

Since November 1, 2005, the effective date of service 
connection, the criteria for an initial disability rating in 
excess of 10 percent for service-connected sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic 
Codes (DCs) 6510, 6511, 6512, 6513, 6514 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
sinusitis arises from her disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Additionally, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records, and 
post-service private and VA treatment records, have been 
obtained and she was most-recently afforded a VA examination 
in January 2007.  The Veteran has not identified, and the 
record does not demonstrate, that there are additional 
relevant records to be obtained.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis was initially rated as noncompensably 
disabling under DC 6510, pertaining to sinusitis, effective 
November 1, 2005.  As discussed above, by a January 2007 DRO 
rating decision, the initial disability rating assigned to 
the Veteran's sinusitis was increased to 10 percent, 
effective November 1, 2005. 

Under DC 6510, a 10 percent evaluation is warranted for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6510 (2008).  An 
incapacitating episode is one which requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
at Note.

In addressing the applicability of other rating criteria 
pertaining to sinusitis, DCs 6511, 6512, 6513, and 6514, 
pertaining to sinusitis, ethmoid, chronic; sinusitis, 
frontal, chronic; sinusitis, maxillary, chronic; and 
sinusitis, sphenoid, chronic, respectively, the Board finds 
that the Veteran's sinusitis has not diagnosed as such.  38 
C.F.R. § 4.97, DCs 6511, 6512, 6513, 6514 (2008).

The Board notes that the Veteran is separately service-
connected for allergic rhinitis, contemplated by DC 6522.  38 
C.F.R. § 4.97, DC 6522 (2008). 

Service treatment records dated in November 2004 indicate 
that the Veteran complained of recurrent nasal congestion.  
Physical examination revealed inflamed turbinates and 
erythema of the nasal mucosa.  
Additional service treatment records dated in November 2004 
indicate that the Veteran complained of post-nasal drip, 
throat clearing, occasional runny nose, sinus pressure, and 
ear fullness.  The Veteran reported that she experiences one 
episode of sinusitis each year.  Physical examination 
revealed pale and boggy turbinates with watery discharge.  
The Veteran was diagnosed with chronic rhinosinusitis with 
significant congestion and post-nasal drip.  

Service treatment records dated in January 2005 indicate that 
the Veteran presented with significant improvement in her 
symptoms of post-nasal drip and a cough.  Physical 
examination revealed mildly boggy turbinates.  The Veteran 
was diagnosed with chronic sinusitis with significant 
improvement in nasal congestion and post-nasal drip.

At the time of the Veteran's physical examination upon 
separation from service, dated in June 2005, she reported 
that her last use of antibiotic medication for chronic 
sinusitis was eight months prior.  The Veteran reported that 
she used antibiotic medication two or three times each year.  
Physical examination was unremarkable.

Private treatment records dated in June 2005 indicate that 
the Veteran used nasal and oral antihistamines and 
decongestants.  Physical examination revealed some purulent 
discharge.  The physician noted that the Veteran should 
resume antibiotic therapy.  

Private treatment records dated in August 2006 indicate that 
the Veteran complained of sinus drainage and a cough, and was 
prescribed antibiotic medication.

Private treatment records dated in November 2006 indicate 
that the Veteran was on antibiotic therapy and presented with 
purulent discharge.  Follow-up treatment in December 2006 
indicates that the Veteran presented with erythema of the 
nasal mucosa, swelling, and post-nasal drip.

On VA examination in January 2007, the Veteran complained of 
nasal congestion, headaches, post-nasal drip, and throat 
clearing.  The Veteran reported that she was unable to sleep 
at night due to not being able to breathe.  The Veteran 
reported that she was on antibiotic medication "a lot of the 
time".  The Veteran denied purulent discharge or dyspnea at 
rest or exertion.  The Veteran reported moderate, daily 
headaches, and monthly periods of incapacitation.  Physical 
examination revealed normal nares, without maxillary sinus 
tenderness, and moist, pink, mucous membranes.  No erythema 
or discharge was noted, as to the throat.  The Veteran was 
diagnosed with chronic sinusitis, well-controlled.  

Also of record are reports of the Veteran's prescription 
medication.  The Veteran highlighted each instance of 
prescription for antibiotic medication.  Thus, it appears 
that the Veteran asserts that such antibiotics were 
prescribed for her chronic sinusitis.  Such report indicates 
that during the appellate period, the Veteran was prescribed 
antibiotic medication on two occasions in 2004 and on three 
occasions in 2006.  

As discussed above, a 30 percent evaluation is warranted for 
sinusitis if the symptomatology of the same includes three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, DC 6513.

In this case, the evidence of record does not support the 
conclusion that the Veteran's symptomatology of her service-
connected sinusitis warrants an initial disability rating in 
excess of 10 percent.

While it appears that the Veteran has been treated with 
antibiotic medication for periods of four to six weeks in any 
one year, there is no evidence that she has experienced 
incapacitating episodes.  As discussed above, an 
incapacitating episode requires bed rest prescribed by a 
physician and treatment by a physician.  Further, there is no 
evidence that the Veteran experienced more than six non-
incapacitating episodes in any one year, with headache, pain, 
and purulent discharge or crusting, as is required for a 30 
percent disability rating under DC 6510.  While the medical 
evidence of record indicates that the Veteran complained of 
headaches in January 2007 and purulent discharge was noted on 
three occasions, in June 2005, August 2006, and November 
2006, there is no evidence that such occurred on more than 
six occasions in any one year.  Thus, there is no medical 
evidence of record indicating that the Veteran's 
symptomatology of service-connected sinusitis warrants an 
initial disability rating in excess of 10 percent under DC 
6510.  38 C.F.R. § 4.97, DC 6510.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since November 1, 2005, the date upon which 
service connection was effective, the Veteran's sinusitis has 
warranted a 10 percent disability rating.  As the 
preponderance of the evidence is against the claim of 
entitlement to an initial disability rating in excess of 10 
percent for service-connected sinusitis, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  While the appellant may assert that her disability 
has interfered with her employability, the evidence of record 
simply does not support a conclusion that any such impairment 
is beyond that already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R.                § 3.321(b)(1) (2008); 
see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) 
(referral for extraschedular rating warranted only where 
level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  In the absence 
of the factors set forth above, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R.§ 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected sinusitis is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


